Ben Crittenden
Law Office of Ben Crittenden, P.C.
750 W. 2nd Ave., Suite 200
Anchorage, AK 99501
P: (907) 771-9002
F: (907) 771-9001
Email: ben@crittendenlawoffice.com

CJA Counsel for Defendant

                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,             )        Case No.: 3:21-mj-00090-MMS-1
                                      )
                  Plaintiff,          )
                                      )
     vs.                              )        MOTION TO CONVERT
                                      )        PRELIMINARY HEARING
SHEARN JOSHUA,                        )        AND BAIL HEARING TO A
                                      )        ZOOM HEARING
                  Defendant.          )
                                      )

     Pursuant to Federal Local Rule 7, Shearn Joshua moves this Court for an Order

permitting Expedited Consideration of his Motion to Convert Preliminary Hearing and

Bail Hearing to a Zoom Hearing. Expedited Consideration is warranted because the

Preliminary Hearing is for Tomorrow, Tuesday, March 2, 2021. A proposed Order is

attached.

Dated this 1st day of March, 2021.

                                          /S/ Ben Crittenden
                                          750 W. 2nd Ave., Suite 200
                                          Anchorage, Alaska 99501
                                          (907) 771-9002
                                          (907) 771-9001 fax
                                          ben@crittendenlawoffice.com
                                          Alaska Bar No. 0511098




       Case 3:21-mj-00090-MMS Document 16 Filed 03/01/21 Page 1 of 2
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 1st day of
March, 2021, a true and accurate copy of the
foregoing has been c a u s e d t o b e served
via electronic filing to the parties, including:

AUSAs Kulgman and Doyle

/S/ Benjamin Crittenden
Benjamin Crittenden




               Case 3:21-mj-00090-MMS Document 16 Filed 03/01/21 Page 2 of 2
